                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                               Civil No. 1:19-CV-287-FDW

 RANDY GRINDSTAFF,                              )
                                                )
        Plaintiff,                              )
                                                )                    ORDER
 v.                                             )
                                                )
 ANDREW SAUL,                                   )
 Commissioner of Social Security,               )
                                                )
        Defendant.                              )


       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney Fees (Doc. No. 16)

and Defendant’s Response thereto (Doc. No. 17). Plaintiff’s counsel filed a motion for approval

of attorney’s fees under 42 U.S.C.§ 406(b), in the amount of $12,304.00. Attorney’s fees under 42

U.S.C. § 406(b) are paid from past-due benefits awarded to a successful claimant. Plaintiff has

been awarded attorney’s fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, in

the amount of $5,800. (Doc. No. 15). Defendant filed a response, stating that under Gisbrecht v.

Barnhart, 535 U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.

       It is therefore ORDERED that Plaintiff’s Motion (Doc. No. 16) is GRANTED, and the

Commissioner of Social Security pay to Plaintiff’s counsel, Charlotte W. Hall, the sum of

$12,304.00, sent to her office at P.O. Box 58129, Raleigh, North Carolina 27658, and that

Plaintiff’s counsel pay to Plaintiff the sum of $5,800.00.

       IT IS SO ORDERED.

                                              Signed: February 9, 2021




         Case 1:19-cv-00287-FDW Document 18 Filed 02/09/21 Page 1 of 1
